Exhibit 10.1

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, dated as of this 14TH day of March, 2013, is
entered into by and between Health Plan Intermediaries Holdings, LLC, a Delaware
limited liability company (“Buyer”), TSG Agency, LLC, a Mississippi limited
liability company (“Seller”), and Ivan Spinner, an adult individual (the
“Principal”, and collectively with the Seller, the “Seller Group”).

Background:

Seller is engaged in the Business. Seller owns the Purchased Assets, which
Seller uses in the operation of the Business. Buyer desires to purchase from
Seller, and Seller desires to sell to Buyer, the Purchased Assets, all upon the
terms and conditions hereinafter set forth. The Principal owns 100% of the
issued and outstanding equity interests of Seller. The Principal is entering
into this Agreement to provide certain non-competition, indemnification and
other representations and warranties to and covenants with Buyer as a material
inducement for Buyer to enter into this Agreement.

Agreement:

In consideration of the premises and of the respective mutual agreements,
covenants, representations and warranties contained herein, the parties hereto
agree as follows:

1. DEFINITIONS.

1.1. Certain Defined Terms. As used in this Agreement, except as otherwise set
forth herein, each capitalized term shall have the meaning ascribed to such term
in Exhibit A.

1.2. Construction, etc. Unless otherwise expressly provided, for purposes of
this Agreement, the following rules of interpretation shall apply: (i) whenever
the context requires, the singular includes the plural and the plural includes
the singular; (ii) “or” is not exclusive; (iii) a reference to any Person
includes such Person’s successors and assigns but, if applicable, only if
succession or any assignment to such successors and assigns is not prohibited by
this Agreement; (iv) the words “include,” “includes” and “including” and any
other words or phrases of inclusion shall not limit the generality of any
enumerations or descriptions preceding

 

1



--------------------------------------------------------------------------------

such terms, and references to “included” matters will be regarded as
non-exclusive, non-characterizing illustrations; (v) references to any document,
instrument or agreement (A) shall be deemed to include all exhibits, schedules,
addenda, riders and other attachments thereto, (B) shall include all documents,
instruments or agreements issued or executed in replacement thereof, and
(C) shall mean such document, instrument or agreement as amended, modified or
supplemented from time to time and in effect from time to time in accordance
with the terms thereof; (vi) the section headings contained in this Agreement
are for the reference purposes only and shall not affect the meaning or
interpretation of any of the provisions of this Agreement; (vii) “copy” or
“copies” means that the copy or copies of the material to which it relates are
true, correct and complete; and (viii) “business day” shall mean any day other
than a Saturday, Sunday, and any day on which banking institutions in
Wilmington, Delaware are required by applicable law to be closed.

1.2.1. This Agreement is a result of negotiations among, and has been reviewed
by Seller, Buyer, Principal and their respective counsel. Accordingly, this
Agreement shall be deemed to be the product of all parties hereto, and no
ambiguity shall be construed in favor of or against any party hereto.

2. PURCHASE AND SALE OF THE PURCHASED ASSETS.

2.1. Purchase and Sale. Upon the terms and conditions of this Agreement, Buyer
hereby agrees to purchase and acquire, and Seller hereby agrees to sell, convey,
assign, transfer and deliver to Buyer, free and clear of all Liens, the
Purchased Assets.

2.2. No Assumption of Liabilities. Buyer will not acquire or assume and will
have no responsibility for paying, performing or discharging any Liabilities of
the Seller or Principal (the “Retained Liabilities”). No such assumption shall
be implied or construed by operation of Law or otherwise. All Retained
Liabilities shall remain the sole responsibility of, and shall be retained,
paid, performed and discharged solely by, as applicable, Seller and Principal.

 

2



--------------------------------------------------------------------------------

2.3. Purchase Price; Allocation.

2.3.1. The purchase price for all of the Purchased Assets shall be equal to
Five Million Five Hundred Thousand Dollars ($5,500,000) (the “Purchase Price”),
payable by wire transfer of immediately available funds on the Closing Date.

2.3.2. The Purchase Price shall be allocated as set forth on Schedule 2.3.2.
Buyer, on the one hand, and the Seller Group, on the other hand, have arrived at
this allocation as set forth in Schedule 2.3.2 by arm’s-length negotiation and
none of them will take a position (and each of them will cause their respective
Affiliates not to take a position) on any Tax Return or before any Governmental
or Regulatory Authority charged with the collection of any Tax or in any
Proceeding that is in any manner inconsistent with the terms of Schedule 2.3.2
or this Section 2.3.2 without the prior written consent of the other parties to
this Agreement.

2.4. Excluded Assets. Buyer shall not purchase from Seller, and Seller shall not
sell or transfer to Buyer, any assets of Seller other than the Purchased Assets
(collectively, “Excluded Assets”), all of which are excluded from the sale and
purchase contemplated hereunder and shall remain the property of Seller after
the Closing.

3. CLOSING DATE; CLOSING DELIVERIES.

3.1. Closing. The closing of the purchase and sale of the Purchased Assets
hereunder (the “Closing”) shall take place at the offices of Stevens & Lee P.C.,
620 Freedom Business Center Drive, Suite 200, King of Prussia, Pennsylvania,
19046, or at such other place as Buyer and Seller may mutually agree upon, at
10:00 a.m. (Eastern Standard Time) on the date hereof (the “Closing Date”). The
Closing will be effective as of 11:59 p.m. local time on the Closing Date.

3.2. Seller Group Deliveries at Closing. Subject to the terms and conditions of
this Agreement, on the Closing Date, the members of the Seller Group, as
appropriate, shall deliver to Buyer:

3.2.1. An executed bill of sale and assignment agreement in form and substance
satisfactory to Buyer and the Seller Group (the “Bill of Sale”);

 

3



--------------------------------------------------------------------------------

3.2.2. an employment agreement, in form and substance satisfactory to Buyer and
the Principal (the “Principal Employment Agreement”), duly executed by the
Principal; and

3.2.3. such other bills of sale, endorsements, assignments and other instruments
of transfer and conveyance, in form and substance reasonably satisfactory to
Buyer, as shall be effective to vest in Buyer as of the Closing Date, good and
marketable title, free and clear of any Liens, in and to all of the Purchased
Assets.

3.3. Buyer Deliveries at Closing. Subject to the terms and conditions of this
Agreement, on the Closing Date, Buyer shall deliver, or cause to be delivered,
to Seller:

3.3.1. the Purchase Price by wire transfer of immediately available funds;

3.3.2. a countersigned copy of the Bill of Sale; and

3.3.3. a copy of the Principal Employment Agreement countersigned by Buyer.

4. BUYER REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to Seller
as follows:

4.1. Organization and Authority. Buyer is a limited liability company duly
formed, validly existing and in good standing under the Laws of the State of
Delaware. Buyer has the requisite limited liability company power and authority
to enter into this Agreement and to perform its obligations under this
Agreement. The signing, delivery and performance of this Agreement by Buyer have
been duly authorized by Buyer, and no further limited liability company action
is required on Buyer’s part in order to authorize this Agreement or the
transactions contemplated hereby. Buyer has all requisite power, authority and
legal capacity to execute and deliver each Transaction Document to which it is a
party, to perform its obligations under each such Transaction Document, and to
consummate the transactions contemplated by each such Transaction Document. This
Agreement and each Transaction Document to which Buyer is a party is a legal,
valid and binding obligation of Buyer, duly enforceable against Buyer in
accordance with its terms.

 

4



--------------------------------------------------------------------------------

4.2. No Conflict or Violation. Neither the signing and delivery by Buyer of this
Agreement and the other Transaction Documents to which Buyer is a party, nor the
performance by Buyer of the transactions contemplated by this Agreement, will
result in: (i) a violation or conflict with Buyer’s formation or governing
documents; (ii) a violation of any Laws or any Order to which Buyer is subject
in any material respect; or (iii) a breach or default under any material
Contract to which Buyer is a party or is otherwise subject.

4.3. No Broker’s or Finder’s Fees. No broker, finder, financial advisor or other
person acting in a similar capacity has acted directly or indirectly for Buyer
in connection with this Agreement or the transactions contemplated by this
Agreement.

4.4. Consents and Approvals. Except for any filings or disclosures required to
be made by Parent under the Securities Exchange Act of 1934, as amended, or any
of the rules and regulations promulgated thereunder (the “Exchange Act”), the
execution, delivery and performance by Buyer of this Agreement and the other
Transaction Documents to which it is a party does not require consent, approval
or authorization from, or any declaration, filing, registration or notice with
or to, any Governmental or Regulatory Authority or any other Person.

5. SELLER GROUP REPRESENTATIONS AND WARRANTIES. Each member of the Seller Group,
jointly and severally, represents and warrants to Buyer as follows:

5.1. Organization and Authority.

5.1.1. Seller is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Mississippi. Seller has the
requisite power and authority to own the Purchased Assets and to carry on the
Business as presently conducted.

5.1.2. The execution, delivery and performance of this Agreement by Seller have
been duly authorized by all necessary limited liability company action on behalf
of Seller and by Principal, and no further action is required on the part of
Seller in order to authorize the execution and delivery of this Agreement and
the Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder, or to consummate the transactions contemplated hereby
and thereby. The Principal has the legal capacity to execute

 

5



--------------------------------------------------------------------------------

and deliver each Transaction Document to which he is a party, to perform his
obligations under each such Transaction Document, and to consummate the
transactions contemplated by each such Transaction Document. This Agreement and
each Transaction Document to which each member of the Seller Group is a party
constitutes a legal, valid and binding obligation of such member of the Seller
Group, duly enforceable against each of them in accordance with its terms.

5.2. No Conflict or Violation. Neither the signing and delivery by the Seller or
the Principal of this Agreement and the other Transaction Documents to which it
or he is a party, nor the performance by the Seller or the Principal of the
transactions contemplated hereby and thereby, will result in: (i) a violation of
or conflict with Seller’s certificate or articles of organization or limited
liability company operating agreement as in effect on the date hereof; (ii) a
violation of any Laws or any Order to which Seller, the Principal, the Business
or any of the Purchased Assets are subject; (iii) the imposition of any Lien
against any of the Purchased Assets; (iv) the loss, revocation or nonrenewal of
any material Permit; or (v) a breach or default under any Assumed Contract.

5.3. Consent and Approvals. Except as set forth on Schedule 5.3, the execution,
delivery and performance by the Seller and the Principal of this Agreement and
each Transaction Document to which it or he is a party, does not and will not
require any consent, approval, appointment or authorization from, or any
declaration, filing, registration or notice with or to, any Governmental or
Regulatory Authority or any other Person.

5.4. Absence of Litigation. There are no Proceedings pending or, to the
Knowledge of Seller, threatened against or involving Seller, the Business, the
Purchased Assets or the Principal (as such Proceedings relate to the Business).
There are no outstanding Orders related to the Business against any member of
the Seller Group or any producers or employees involved on behalf of Seller in
the Business.

5.5. Compliance with Laws; Permits.

5.5.1. Seller (and each other member of the Seller Group insofar as it relates
to the Business or the Purchased Assets) has been in the past and is now in
compliance in all material respects with all Laws applicable to Seller, the
Business and the Purchased Assets.

 

6



--------------------------------------------------------------------------------

No member of the Seller Group has received notice of a violation or alleged
violation of any Laws related to the Business which has not been rectified or
which remains outstanding and no such outstanding violation exists or material
violation has occurred.

5.5.2. Seller and Principal have all Permits necessary for the conduct and
operation of the Business as presently conducted. Seller has been, and is now,
conducting the Business in material compliance with the Permits in all material
respects. Seller has timely filed all material reports, registrations,
statements, renewal applications and other submissions that are required
pursuant to any Permit to be filed with any Governmental or Regulatory Authority
having jurisdiction over the Business.

5.6. Title to Purchased Assets. Seller has and will deliver to Buyer good and
marketable title to all of the Purchased Assets, free and clear of all Liens. No
Person other than Seller owns, holds or claims any beneficial interest,
ownership, option to purchase or right of first refusal or Lien of any kind in
or to the Purchased Assets, and none of the Purchased Assets is subject to any
Lien or other financing arrangement. Seller has not leased or licensed any of
the Purchased Assets for use by any other Person.

5.7. Client Information. Seller has not directly or indirectly provided any
third party with access to any Client Information, and no third party has had or
currently has access to any such information.

5.8. Assumed Contracts. All of the Assumed Contracts are in full force and
effect and Seller has paid in full all amounts due to date thereunder and has
satisfied in full all of its other material liabilities and obligations to date.
Seller is not in default under any Assumed Contract (copies of which have been
provided to Buyer), nor is any other party to any Assumed Contract in default,
and there does not exist any condition which, with the giving of notice or the
lapse of time or both, would constitute a material default under any Assumed
Contract.

5.9. Brokers; Powers of Attorney.

5.9.1. No member of the Seller Group has employed or engaged any broker,
financial advisor, finder or similar intermediary and no member of the Seller
Group has incurred or will incur any broker’s, finder’s or similar fees,
commissions or expenses in connection with sale of the Purchased Assets
contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

5.9.2. No member of the Seller Group has granted any power of attorney to any
Person for any purpose whatsoever with respect to the Business or the Purchased
Assets.

5.10. Full Disclosure. No representation or warranty by any member of the Seller
Group in this Agreement or any Transaction Document or in any of the schedules
or exhibits attached hereto or thereto contains any untrue statement of a
material fact or omits to state any fact necessary to make any statement herein
or therein not materially misleading.

6. CERTAIN COVENANTS OF THE PARTIES.

6.1. Publicity. Other than with respect to any filings or disclosures required
to be made by Parent under the Exchange Act, (i) no publicity release or
announcement concerning this Agreement or the transactions contemplated hereby
will be made without written advance approval thereof by each of Buyer and
Seller, (ii) Buyer and Seller will cooperate in issuing any press release or
other public announcement concerning this Agreement or the transactions
contemplated hereby, and (iii) Buyer and Seller shall furnish to the other
drafts of all press releases or announcements prior to their release.

6.2. Restrictive Covenants.

6.2.1. Each of Seller and Principal covenants and agrees that during the period
commencing on the Closing Date and ending on the later of (i) two years
following the Closing Date and (ii) one year following the Termination Date (as
defined in the Principal Employment Agreement) (the “Restricted Period”),
neither Seller nor Principal will, directly or indirectly, own, manage, operate,
control, render service to, or participate in the ownership, management,
operation or control of any Competitor anywhere in the United States of America;
provided, however, that (i) Principal shall be entitled to own shares of stock
of any corporation having a class of equity securities actively traded on a
national securities exchange or on the Nasdaq Stock Market which represent, in
the aggregate, not more than 1% of such corporation’s fully-diluted shares, and
(ii) the foregoing noncompetition covenant shall not impair or limit in any way
(A) Principal’s right to receive any commissions or overrides arising under
Contracts in

 

8



--------------------------------------------------------------------------------

effect prior to the Closing Date between Principal or his Affiliate, La Bella
LLC, and any third party relating to insurance or related business written by
Down Line Agents or (b) Executive’s ownership interest in Insurance Center for
Excellence, LLC or otherwise limit in any way Executive’s right to receive any
profits, distributions, or other payments as a result of or incident to such
ownership interest.

6.2.2. Each of Seller and Principal covenants and agrees that during the
Restricted Period, neither Seller nor Principal will, and cause their respective
Affiliates not to, directly or indirectly, employ or solicit, or receive or
accept the performance of services by any then current officer, manager,
employee or independent contractor of Buyer or any subsidiary or Affiliate of
Buyer, or in any way interfere with the relationship between Buyer or any
subsidiary or Affiliate of Buyer, on the one hand, and any such officer,
manager, employee or independent contractor, on the other hand.

6.2.3. Each of Seller and Principal covenants and agrees that during the
Restricted Period, neither Seller nor Principal will, and cause their respective
Affiliates not to, directly or indirectly, knowingly induce, or attempt to
induce, any customer, salesperson, distributor, supplier, vendor, manufacturer,
representative, agent, jobber, licensee or other Person known by Executive to be
transacting business with Buyer or any subsidiary or Affiliate of Buyer
(collectively the “Customers” and “Vendors”) to reduce or cease doing business
with Buyer or any such subsidiary or Affiliate of Buyer, or in any way to
interfere with the relationship between any such Customer or Vendor, on the one
hand, and Buyer or any subsidiary or Affiliate of Buyer, on the other hand.

6.2.4. Each of Seller and Principal agrees to not, and to cause their respective
Affiliates not to, make any statements, written or oral, which would be
reasonably likely to disparage or damage Buyer, its subsidiaries or Affiliates
or the personal or professional reputation of any present or former employees,
officers or members of the managing or directorial boards or committees of Buyer
or its subsidiaries or Affiliates.

6.2.5. Each of Seller and Principal acknowledges that monetary damages will not
be an adequate remedy for Buyer in the event of a breach of this Section 6.2 and
that it would be impossible for Buyer to measure damages in the event of such a
breach. Therefore,

 

9



--------------------------------------------------------------------------------

each of Seller and Principal agrees that, in addition to other rights that Buyer
may have at Law or equity, Buyer is entitled, without posting bond, to an
injunction preventing Seller or Principal from any breach of this Section 6.2.
In the event of a breach or violation by Seller or Principal during the
Restricted Period of any restriction set forth in this Section 6.2, the
Restricted Period shall be tolled until such breach or violation has been cured.

6.2.6. The parties intend to provide the maximum protection possible with
respect to Buyer, its subsidiaries and Affiliates, and its Customers and
Vendors. The parties, however, do not intend to include a provision that
contravenes the public policy of any state. Therefore, if any provision of this
Section 6.2 is unlawful, against public policy or otherwise declared void, such
provision shall not be deemed part of this Section 6.2, which otherwise shall
remain in full force and effect. If, at the time of enforcement of this
Section 6.2, a court or other tribunal holds that the duration, scope or area
restriction provided in this Section 6.2 is unreasonable under the circumstances
then existing, the parties agree that the court shall have the power to enforce
the restrictions to the extent it deems reasonable.

6.3. Bulk Sales. Seller shall comply with any and all requirements and
provisions of any “bulk-transfer” or similar Laws in each applicable
jurisdiction that may apply with respect to the sale of any or all of the
Purchased Assets to Buyer.

7. INDEMNIFICATION.

7.1. Indemnification by Buyer. Buyer shall indemnify, defend and hold Seller and
Principal and each of Seller’s and Principal’s officers, directors, employees,
representatives and Affiliates harmless from and against, and shall reimburse
Seller and Principal on demand on account of, any and all Adverse Consequences
which may be asserted against, imposed on or incurred by any of them as a result
of or arising out of or in any manner relating or attributable to (i) any
inaccuracy or breach of any representation or warranty made by Buyer in this
Agreement (in each case without regard to any qualifications as to materiality
set forth therein), (ii) any breach or non-fulfillment by Buyer of any covenants
or obligations contained in this Agreement, or (iii) Buyer’s ownership and
operation of the Purchased Assets after the Closing Date.

 

10



--------------------------------------------------------------------------------

7.2. Indemnification by the Seller Group. Each of Seller and Principal, jointly
and severally, shall indemnify, defend and hold Buyer, its Affiliates, and their
respective officers, directors, members, managers, employees, representatives,
successors and assigns harmless from and against, and shall reimburse Buyer on
demand on account of, any and all Adverse Consequences which may be asserted
against, imposed on or incurred by any of them as a result of or arising out of
or in any manner relating or attributable to (i) any inaccuracy or breach of any
representation or warranty made by Seller or Principal in this Agreement (in
each case without regard to any qualifications as to materiality set forth
therein), (ii) any breach or non-fulfillment by Seller or Principal of any of
covenants or obligations contained in this Agreement, or (iii) any and all
Retained Liabilities.

7.3. Indemnification Procedures. Any Persons entitled to indemnification under
this Agreement (the “Indemnified Parties”) receiving notice of a claim from a
third party (a “Third-Party Claim”) will promptly give notice of the claim to
the party under this Agreement required to provide indemnification (the
“Indemnifying Party”); provided, however, that the failure to give such notice
will not relieve or otherwise affect the Indemnifying Party’s obligations under
this Article 7 with respect to such claim, except to the extent that the failure
to give notice actually materially prejudices or otherwise impairs the
Indemnifying Party’s ability to defend against or contest the claim.

7.3.1. The Indemnifying Party will be entitled at its own cost and expense to
contest and defend any Third-Party Claim unless such Third-Party Claim is
reasonably likely to materially and adversely affect the Indemnified Party other
than as a result of monetary damages; provided, that the Indemnifying Party will
notify the Indemnified Parties within a reasonable period of time, not to exceed
twenty (20) days after receipt of notice of the Third-Party Claim, that the
Indemnifying Party intends to so contest or defend; and provided, further, that
all Adverse Consequences incurred by the Indemnified Party prior to any
assumption by the Indemnifying Party of the defense or contest of a Third-Party
Claim shall be reimbursed by the Indemnifying Party to the extent indemnifiable
hereunder. The contest or defense will be conducted by counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnified Parties. Any of
the Indemnified Parties will have the right to participate in any Proceedings
relating to such Third-Party Claim, including the right to employ counsel
separate

 

11



--------------------------------------------------------------------------------

from the counsel employed by the Indemnifying Party (subject to the Indemnifying
Party’s right to control the defense) at its own cost and expense, unless
(i) the Indemnifying Party and the Indemnified Party are both named parties to
the Third-Party Claim and a Governmental or Regulatory Authority with
jurisdiction over such claim shall have determined that representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them or the availability to the Indemnified Party of
one or more defenses or counterclaims that are inconsistent with one or more of
those that may be available to the Indemnifying Party in respect thereof, or
(ii) the Indemnified Party assumes the defense of a Third Party Claim after the
Indemnifying Party has failed to diligently pursue a Third Party Claim it has
assumed in accordance with this Section 7.3.1, in which each case all such costs
or expenses incurred by the Indemnified Party in connection with such
participation, including without limitation the fees of separate counsel
incurred by the Indemnified Party with respect to such Third-Party Claim, shall
be borne by the Indemnifying Party. The Indemnifying Party will otherwise be
responsible for the costs and expenses of the defense, including payment of any
judgment, award or settlement amount for which the Indemnifying Party is liable
under this Article 7.

7.3.2. If (i) the Indemnifying Party does not elect within the 20-day period to
contest any Third-Party Claim, (ii) the Indemnifying Party is not entitled to
defend the Third Party Claim under Section 7.3.1, or (iii) after assuming the
defense of a Third-Party Claim, the Indemnifying Party fails to conduct the
defense of such Third-Party Claim in a reasonably diligent manner within 20 days
after receiving written notice from the Indemnified Party to the effect that the
Indemnifying Party has so failed, the Indemnified Parties will be entitled to
defend and otherwise handle the claim, but shall not thereby waive any right to
indemnification therefor or be adversely affected with respect to its rights to
indemnification for such claim.

7.3.3. The party conducting the defense or contest of any Third-Party Claim
hereunder shall keep the non-controlling party(ies) reasonably advised of the
status of such claim and the defense thereof and shall consider in good faith
recommendations made by such non-controlling party(ies) with respect thereto.

 

12



--------------------------------------------------------------------------------

7.3.4. Notwithstanding anything to the contrary contained in this Article 7, the
Indemnifying Party will not have the right to settle or compromise any
Third-Party Claim without the Indemnified Party’s consent, which may be given or
withheld in its sole discretion; provided, however, that the Indemnified Party’s
consent shall not be unreasonably withheld or delayed if the settlement or
compromise includes as an unconditional term thereof the giving by all claimants
or plaintiffs to the Indemnified Party of a release from all liability in
respect of the claim and if no injunctive or other equitable relief would be
imposed against the Indemnified Party pursuant to or as a result of such
settlement.

7.4. Survival. All covenants and obligations on the part of each member of the
Seller Group and Buyer in this Agreement, or in any document delivered pursuant
to this Agreement at Closing or otherwise, will survive the Closing in
accordance with their terms. Notwithstanding any investigation by or on behalf
of Buyer or any member of the Seller Group, all representations and warranties
of Buyer, Seller and Principal in this Agreement, or in any documents delivered
pursuant to this Agreement at Closing or otherwise, will survive the Closing for
a period of two (2) years, provided, however, that the representations and
warranties in Sections 4.1, 4.2, 5.1, 5.2 and 5.7 and any claims based upon any
fraud shall survive indefinitely. Notwithstanding anything to the contrary
contained in this Agreement, any representation or warranty on the part of any
member of the Seller Group and Buyer in this Agreement will survive indefinitely
to the extent a claim with respect thereto has been submitted in writing prior
to the applicable survival expiration date.

7.5. Purchase Price Adjustment. All indemnification payments made pursuant to
this Agreement shall be treated as adjustments to the Purchase Price.

7.6. Limitations. Notwithstanding anything herein to the contrary, as to matters
which are subject to indemnification pursuant to this Article 7, (i) Seller and
Principal shall not be liable unless and until the aggregate Adverse
Consequences to the Indemnified Parties resulting from indemnifiable matters
hereunder shall exceed a cumulative aggregate amount equal to Thirty Thousand
Dollars ($30,000) (the “Indemnification Threshold”), in which case Seller and
Principal shall be responsible and shall indemnify the Indemnified Parties for
all Adverse Consequences from the first dollar thereof, and (ii) the aggregate
amount of all

 

13



--------------------------------------------------------------------------------

payments that shall be payable by Seller and Principal as a result of any claims
for indemnification made hereunder shall be limited in the aggregate to an
amount equal to the Purchase Price; provided, however, that the foregoing
limitations shall not apply to any Adverse Consequences attributable to any
Retained Liabilities, fraud, or to Seller’s or Principal’s breach of or
noncompliance with the covenants set forth in Sections 6.2 and/or 6.3.

7.7. Benefit of the Bargain. An Indemnified Party’s right to indemnification
hereunder or other remedies based on any representation, warranty, covenant or
liability of another Person contained in or made pursuant to this Agreement
shall not be affected by any investigation conducted by such Indemnified Party
or any of its representatives or Affiliates or any knowledge acquired (or
capable of being acquired) by any such Indemnified Party or its representatives
or Affiliates, in each case, at any time, whether before or after the execution
and delivery of this Agreement or the Closing.

8. MISCELLANEOUS.

8.1. Notices. All notices, consents, waivers and other communications required
or permitted under this Agreement shall be sufficiently given for all purposes
hereunder if in writing and (i) hand delivered, (ii) sent by certified or
registered mail, return receipt requested and proper postage prepaid, (iii) sent
by a nationally recognized overnight courier service, or (iv) sent by facsimile,
in each case to the address or facsimile number and to the attention of the
person (by name or title) set forth below:

 

If to Seller or Principal:

 

Ivan Spinner

TSG Agency, LLC

4397 Creote Rd.

Gulfport, MS 39503

Facsimile: 954-333-1985

 

With a copy to:

 

P. Pete Zografakis

Spruce Law Group

1177 Spruce Street

Philadelphia, PA 19103

Facsimile: 267-507-1766

 

If to Buyer:

 

Michael W. Kosloske

Health Plan Intermediaries Holdings, LLC

15437 N. Florida Avenue

Suite 201

Tampa, FL 33613

Facsimile: 877-376-5832

 

With a copy to:

 

Michael A. Petrizzo, Jr.

Stevens & Lee

620 Freedom Business Center Dr.

Suite 200

King of Prussia, PA 19016

Facsimile: 610-988-0839

 

14



--------------------------------------------------------------------------------

Any party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.

8.2. Entire Agreement. This Agreement, together with the attached exhibits and
schedules and the Transaction Documents, constitutes the entire agreement and
understanding between the parties hereto and supersedes all prior agreements,
understandings, negotiations and discussions, both written and oral, between and
among the parties hereto with respect to the subject matter hereof. This
Agreement may not be amended, modified or supplemented except in a writing
signed by all of the parties hereto.

8.3. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto, their respective heirs, executors, legal
representatives, successors and permitted assigns. No party to this Agreement
may assign or delegate any of its rights, duties or obligations under this
Agreement to any Person without prior written consent of the other parties
hereto; provided that Buyer shall have a right to assign and delegate any of its
rights and obligations to any one or more of its Affiliates, without any such
consent. Any attempted assignment or delegation in violation of the foregoing
sentence shall be void and of no effect.

8.4. Waiver. Buyer, by an instrument duly executed by its authorized
representative in writing, may extend the time for or waive the performance of
any of the obligations of Seller or waive compliance by Seller with any of the
covenants or conditions contained herein. Seller, by an instrument in writing,
may extend the time for or waive the performance of any of the obligations of
Buyer or waive compliance by Buyer with any of the covenants or conditions
contained herein. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any of the other provisions hereof
(whether or not similar), nor shall any such waiver constitute a continuing
waiver unless otherwise expressly so provided.

 

15



--------------------------------------------------------------------------------

8.5. No Third Party Beneficiary. Except as provided in Article 7 with respect to
Indemnified Parties and Section 6.2 with respect to Buyer’s subsidiaries and
Affiliates, nothing expressed or implied in this Agreement is intended, or shall
be construed, to confer upon or give any Person other than the parties hereto
and their respective successors and permitted assigns any rights or benefits
under or by reason of this Agreement.

8.6. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the Laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement (including
the Restricted Period or the Restricted Area) shall be adjudicated by a court of
competent jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction

8.7. Counterparts, etc. This Agreement may be executed in one or more
counterparts, which, taken together, shall represent a fully executed Agreement.
This Agreement, to the extent signed and delivered by means of a facsimile
machine or by other electronic transmission of a manual signature (by portable
document format (pdf) or other method that enables the recipient to produce a
copy of the manual signature), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same effect
as if it were the original signed version thereof delivered in person.

8.8. Further Assurances. Seller, Principal and Buyer agree, upon request and for
no additional consideration, to execute and deliver any documents and to take
all further actions which may be reasonably requested by the other party in
order to effectuate the purposes and intent of this Agreement and the transfer
of the Purchased Assets to Buyer hereunder.

 

16



--------------------------------------------------------------------------------

8.9. Remedies Cumulative. Except as otherwise expressly provided herein, no
remedy made available by any of the provisions of this Agreement is intended to
be exclusive of any other remedy, and each and every remedy shall be cumulative
and shall be in addition to every other remedy available hereunder under
applicable Law.

8.10. Governing Law; Jurisdiction.

8.10.1. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE TO BE APPLIED.

8.10.2. Any Proceeding arising out of or relating to this Agreement or any
Transaction Document or any of the transactions contemplated hereby or thereby
shall be brought exclusively in the state or federal courts located in
Wilmington, Delaware. Each of the parties irrevocably submits to the exclusive
jurisdiction of such courts in any such Proceeding, and waives any objection it
or he may now or hereafter have to venue or to convenience of forum.

8.11. Waiver of Right to Trial by Jury. Each party to this Agreement waives any
right to trial by jury in any action, matter or Proceeding regarding this
Agreement or any Transaction Document or any of the transactions contemplated
hereby or thereby.

8.12. Payment of Sales, Use or Similar Taxes. Seller shall be responsible for
(and shall indemnify and hold Buyer harmless against) one hundred percent
(100%) of any sales Taxes incident to the sale and transfer of the Purchased
Assets and for all other applicable sales, use, stamp, documentary, filing,
recording, transfer or similar fees or Taxes or governmental charges (including
UCC-3 filing fees, if any) in connection with the sale of the Purchased Assets
contemplated by this Agreement.

 

17



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

BUYER:

HEALTH PLAN INTERMEDIARIES

HOLDINGS, LLC

By:  

/s/ Michael Kosloske

Name:   Michael Kosloske Title:   President and Chief Executive Officer SELLER:
TSG AGENCY, LLC By:  

/s/ Ivan M. Spinner

Name:   Ivan Spinner Title:   Managing Member PRINCIPAL: By:  

/s/ Ivan M. Spinner

Name:   Ivan Spinner

(Signature Page to Asset Purchase Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Adverse Consequences” means all claims, charges, penalties, judgments, fines,
amounts paid in settlement, assessments, remediation, liabilities, obligations,
losses, damages, deficiencies, diminutions in value, Taxes, fees, costs and
expenses, including all reasonable attorneys’ fees and court costs and the
reasonable costs incurred by any Person to enforce another Person’s
indemnification obligations under this Agreement.

“Affiliate” means, with respect to a particular Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such particular Person. For
purposes of this definition, the terms “control,” “controlled by” and “under
common control” as used with respect to any Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Agreement” means this Asset Purchase Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Assumed Contracts” means those Contracts specifically identified on Schedule
6(a).

“Bill of Sale” is defined in Section 3.2.1.

“Business” means the insurance agency business of Seller as conducted on the
date hereof.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Buyer Business” means (i) developing and administering web-based individual
health insurance plans and ancillary health insurance products, (ii) designing
and structuring data-driven individual health insurance plans and ancillary
health insurance products, (iii) marketing such individual health insurance
plans and ancillary health insurance products, (iv) managing relations with
insureds, and (v) any other business or commercial activity, in each case as

 

A-1



--------------------------------------------------------------------------------

conducted by Parent or any subsidiary or Affiliate of Parent (including Buyer).
For purposes of clarity, the term “Buyer Business” shall include the business
related in any way to the Purchased Assets being purchased by Buyer under this
Agreement.

“Client Information” means all list(s) or Records of clients or customers or
accounts, together with all files, computer records and client, customer and
account records (whether in written format, digital format or any other media)
used or held by, for or in connection with the Business or the Purchased Assets.
For purposes of this definition, the terms “client” or “customer” or “account”,
mean as to any Person at any time, any other Person listed or otherwise
identified on or in the books or records of such Person (whether in written
format, digital format or any other media) at such time as a client, customer,
account or other Person from whom such Person directly or indirectly (i) derived
or received any revenue or other income, (ii) may prospectively derive or
receive any revenue or other income or (iii) derived or received revenue or
other income during the twenty-four (24) month period prior to such time.

“Closing” is defined in Section 3.1.

“Closing Date” is defined in Section 3.1.

“Contract” means any agreement, contract, lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied).

“Competitor” means any Person that directly or indirectly is engaged in, or
plans to be engaged in, any activity that is or could reasonably be considered
to be competitive with the Buyer Business.

“Customers” is defined in Section 6.2.3.

“Down Line Agents” means those entities and individuals set forth on Schedule
6(b).

“Exchange Act” is defined in Section 4.4.

“Excluded Assets” is defined in Section 2.4.

 

A-2



--------------------------------------------------------------------------------

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, province, county,
city or other political subdivision.

“Indemnified Parties” is defined in Section 7.3.

“Indemnifying Party” is defined in Section 7.3.

“Indemnification Threshold” is defined in Section 7.6.

“Knowledge of Seller” means the actual knowledge of the Principal and the
knowledge that Principal could be expected to discover after reasonable
investigation concerning the fact or matter in question.

“Law” means any law, statute, rule, regulation, ordinance or other pronouncement
having the effect of law, in each case, of any Governmental or Regulatory
Authority.

“Liabilities” means, collectively, any and all liabilities or obligations (as
such terms may be most broadly interpreted under applicable Law) of any kind
(whether express or implied, secured or unsecured, fixed or unfixed, known or
unknown, choate or inchoate, perfected or unperfected, liquidated or
unliquidated, due or to become due, accrued or unaccrued, contingent or
non-contingent, or otherwise), whether or not relating to the Purchased Assets,
the Business or otherwise.

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
right of possession in favor of any third party, claim, levy, charge, equitable
interest, option, right of way, easement, encroachment, right of first option,
right of first refusal or similar restriction or other encumbrance of any kind,
or any conditional sale agreement, factor’s lien agreement or any other right of
any third party of any kind.

“Orders” means any writ, judgment, decree, injunction, or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary,
final or otherwise).

 

A-3



--------------------------------------------------------------------------------

“Permits” means all licenses, permits, certificates, orders, approvals,
registrations, certifications and authorizations with all Governmental and
Regulatory Authorities required in connection with the ownership and use of the
Purchased Assets or the operation of the Business.

“Person” means any natural person, corporation, unincorporated organization,
partnership (general, limited or otherwise), limited liability company,
association, joint-stock company, joint venture, trust, governmental body or
agency or other entity having legal status of any kind.

“Principal” has the meaning set forth in the preamble to this Agreement.

“Principal Employment Agreement” is defined in Section 3.2.2.

“Proceedings” means all litigation, complaints, actions, suits, proceedings,
hearings, investigations, grievances, arbitrations or other legal,
administrative or governmental proceedings or enforcement actions.

“Purchase Price” is defined in Section 2.3.1.

“Purchased Assets” means Seller’s entire right, title and interest in, to and
under (i) all Assumed Contracts (provided, that any unpaid amounts due and owing
as of the Closing Date under the Assumed Contracts for pre-Closing periods (but
not for any post-Closing new or renewal business) shall continue to be payable
to Seller following the Closing pursuant to the terms and conditions of the
applicable Assumed Contract), (ii) all Client Information and all other data and
Records related to the Purchased Assets or the Business as it relates to the
Assumed Contracts, (iii) all rights of Seller under non-disclosure or
confidentiality, non-compete, or non-solicitation agreements with employees and
agents of Seller or with third parties to the extent relating to the Assumed
Contracts or the Business attributable thereto (or any portion thereof), and
(iv) all rights (including renewal rights), warranties, guaranties, privileges,
claims, and causes of action associated with any of the assets described in the
immediately preceding clauses (i) through (iii) inclusive, but does not include
the Excluded Assets or any Retained Liabilities.

 

A-4



--------------------------------------------------------------------------------

“Records” means all information that is inscribed on a tangible medium or that
is stored in an electronic or other medium.

“Restricted Period” is defined in Section 6.2.1.

“Retained Liabilities” is defined in Section 2.2.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Group” has the meaning set forth in the preamble to this Agreement.

“Tax Authority” means any state or local government, or agency, instrumentality
or employee thereof, charged with the administration of any law or regulation
relating to Taxes.

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

“Taxes” means (i) all federal, state, local or foreign taxes, charges, or other
assessments, including all net income, gross receipts, capital, sales, use,
motor fuel, ad valorem, value added, transfer, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation, property and estimated taxes
and (ii) all interest, penalties, fines, additions to tax or additional amounts
imposed by any Tax Authority in connection with any item described in clause
(i).

“Third-Party Claim” is defined in Section 7.3.

“Transaction Documents” means this Agreement, the Bill of Sale, the Principal
Employment Agreement, and the other instruments and documents delivered at the
Closing in connection with the transactions contemplated under this Agreement.

“Vendors” is defined in Section 6.2.3.

 

A-5